Citation Nr: 1600484	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1968 to July 1970, to include combat duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for low back and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claims for service connection for low back and right hip disabilities.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material having been received, the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Analysis-New and Material Evidence

The Veteran was denied service connection for a low back and right hip disability in a February 1977 rating decision.  In essence, the RO determined that there was no evidence of a chronic disability of the low back (pain was assessed as acute and transient), and it was also expressed that there was no evidence of any right hip disability save for painful symptoms (either in service or at the time of examination).  The decision was not appealed and became final within a year of notification to him.  

In January 2008, the Veteran was assessed with degenerative changes in his lumbar spine.  With respect to the right hip, the examining nurse practitioner stated that there was no "biomechanical" issue with the right hip to cause gait abnormality; however, there was "radiographic pathology to the lumbar spine" apparently associated with the hip complaints.  A September 2009 private medical assessment, which reviewed numerous factors in the right hip area, also included a description of previous medical investigations suggesting that "perhaps he had radicular pain."  The examiner stated that the right hip presented a "complex problem."  

The evidence of degenerative issues in the lumbar spine suggests that the Veteran does not simply experience a lumbar strain or back pain without underlying chronic pathology.  Further, while biomechanical hip pain was not suggested in 2008 or 2009,  possible neurological symptoms of the right hip/lower extremities were identified.  Not only that, but should the low back become service-connected, the private and VA records, at least potentially, suggest that the symptoms are possibly "radicular."  That is, that they stem from the low back pathology, and hence, the secondary theory of entitlement is raised.  

This evidence is new, in that it was not of record in 1977, and is material, in that, while not being necessarily definitive, it does suggest the presence of current disabilities capable of service connection.  In other words, the evidence relates to an unestablished fact necessary to substantiate the underlying claims for service connection.  As this is the case, the requirements for reopening have been met and to that extent only, the claims will be granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a right hip disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran served in Vietnam in a combat capacity.  The records demonstrate that he served as an artilleryman assigned to the 101st Airborne Division.  

In June 1970, he was assessed with a "severe paravertebral muscle spasm" at L5-S1.  This was a result of a lift injury, as he was carrying sandbags to help reinforce the structures of his fire support base.  He was evacuated to a convalescent center in Cam Rahm Bay, and the report of treatment noted that he could not continue in his military occupational specialty (MOS) for some time without light duty and time for recuperation.  A back strain was assessed.  The service treatment records do not contain any documentation of hip pain; however, as early as 1977 (in concert with his first claim for service connection), the Veteran mentioned that hip pain was associated with limping and this, when considered with later evidence which discussed the potential for radicular pain, does suggest the possible presence of neurological problems in the right hip.  

As noted in the decision above, there is evidence of degenerative changes in the low back as well as consistent reports of pain and gait changes in the right hip.  In 2008, a VA examiner determined that there was no "biomechanical" disability in the hip; however, she did not make further inquiry as to the possibility of neurological disability (even though she suggested the presence of one via her report of radiographic evidence of low back disability in the context of discussing right hip pain).  As to why the degenerative disease in the low back was not, in her opinion, related to the lift injury and pain experienced in service, she stated that there were no residual impairments "as evidenced by his discharge exam not revealing any residual lumbar spine conditions."  Further, the "C-file medical records" did not show "continuity of care related to the lumbar spine condition until 2002-2006."  The examiner noted that the Veteran was able to work following service discharge.  

The Veteran, in written statements, has stated that he did not seek treatment for back/hip complaints following service because he did not have insurance and was unable to take time off from work.  While there are not medical records documenting treatment for a low back disorder until 2002, he did voice complaints of both back and hip problems in the late 1970s (in context with his initial claims for service connection).  Pain, as something that is identifiable by the senses, is something on which the Veteran, as a layperson, is competent to address.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board does not doubt the Veteran's veracity with respect to his allegations of continuing back pain and hip pain, and while these complaints are not, in themselves, evidence that his current back disability is related to service (or that any right hip pathology is related to a low back injury or episode of service), it is positive evidence which should have been considered by the VA examiner in coming to her conclusion.  

Essentially, the VA examiner based her opinion on a lack of a nexus between back disability and service on a lack of documentation in the service treatment records and a lack of treatment records until 2002.  This, based on jurisprudential precedent, does not constitute an adequate rationale and the Board may not deny a claim solely based on an opinion which rests on such reasoning.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, evidence potentially favorable to the Veteran regarding a potential neurological origin for hip pain (i.e. radiculopathy) was not further explored and has not been sufficiently addressed by any medical examiner.  Given this, the contents of the 2008 VA opinion cannot be considered as particularly probative, and new, comprehensive VA examinations, addressing the nature and etiology of low back and right hip conditions, must be afforded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The competent and credible reports of pain in the back and hip must be considered when the examiner comes to a conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records for the Veteran from VA healthcare facilities with respect to treatment for right hip and low back conditions.  If no further treatment records are available, so annotate the claims file.  

2.  Schedule the Veteran for comprehensive VA orthopedic and neurological examinations with physicians (Doctor of Medicine/Doctor of Osteopathic Medicine) for the purposes of determining the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability, to include degenerative changes/osteoarthritis, had causal origins in active service, to include as a result of the June 1970 lift injury which resulted in severe muscle spasms and a need for convalescence.  In answering this question, the examiner should consider the competent and credible reports of pain in the back following this incident.  

b)  Is it at least as likely as not (50 percent probability) that the Veteran experiences any type of current right hip disability, to include radiculopathy?  If so, the Veteran's competent and credible reports of pain and limping should be considered, and an opinion should be entered as to if such disability at least as likely as not had causal origins in service or, alternatively, was caused, or aggravated beyond the natural progression of the disease process, by any low back disability.  

With respect to all opinions, a rationale must be associated with all conclusions made in the narrative portion of the examination report.  The lay evidence of pain should be appropriately considered, and the mere lack of contemporaneous medical documentation is not, in itself, to be the sole basis on which to rest any medical opinion.  Opinions which do not contain adequate rationales will, unfortunately, need to be returned for remedial compliance with Board directives.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


